Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
                           District of Columbia
                            Court of Appeals
No. 19-BG-486

IN RE JOHN F. LAKIN
                                                     2019 DDN 113
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 474460

BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior
        Judge.

                                   ORDER
                             (FILED- October 3, 2019)

       On consideration of the certified order of the Supreme Court of Florida
suspending respondent from the practice of law in that state for a period of two years;
the June 17, 2019, order suspending respondent from the practice of law in this
jurisdiction and directing him to show cause why the functional-equivalent
reciprocal discipline in the form of a two-year suspension with fitness should not be
imposed; respondent’s response to the order; and the statement of Disciplinary
Counsel regarding reciprocal discipline and the reply thereto; and it appearing that
respondent filed the required D.C. Bar R. XI, §14(g) affidavit on June 23, 2019, it is

       ORDERED that John F. Lakin is hereby suspended from the practice of law
in the District of Columbia for a period of two years, nunc pro tunc to June 23, 2019,
with reinstatement contingent on a showing of fitness to practice law. To the extent
respondent attempts to challenge the imposition of reciprocal discipline by
requesting this court impose the referee’s recommendation as to his disciplinary
sanction, such a challenge is akin to challenging the foreign discipline, and such a
challenge is improper in reciprocal disciplinary proceedings, see In re Zdravkovich,
831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline proceedings are
not a forum to reargue the foreign discipline.”). Further, to the extent respondent
argues that his actions would not constitute an ethical violation in this jurisdiction or
that this jurisdiction would impose a substantially different and reduced sanction, he
is mistaken. Respondent’s ethical violations were premised on his actions while he
was a sitting judge. While presiding in a civil jury trial matter, he accepted and
requested gifts from an attorney for one of the parties. In addition, the request for
gifts was not an isolated event and the gifts were received in close proximity to him
issuing rulings benefiting the party whose counsel provided those gifts. These
actions, at a minimum, give the impression of a lack of impartiality. See, e.g., In re
Campbell, 522 A.2d 892 (D.C. 1987) (disbarring an attorney who accepted a gift
from a litigant who appeared before him while he was a judge). Further, to the extent
that respondent asserts that imposition of reciprocal discipline would constitute a
grave injustice, respondent again does not establish this exception to reciprocal
discipline. Respondent merely attempts to reargue his sanctions and refers to his
years of experience; however, discipline is imposed to protect the public and to
safeguard the integrity of the legal system. See, e.g., In re Cater, 887 A.2d 1 (D.C.
2005). Therefore, because respondent has failed to rebut the presumption that
reciprocal discipline should be imposed, we impose reciprocal discipline. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies unless one of the
exceptions is established).




                                  PER CURIAM